

ASSIGNMENT AND ASSUMPTION
OF ENGAGEMENT LETTER
This Assignment and Assumption of Engagement Letter (“Assignment”), effective as
of the Effective Date (as defined below), is made by and between Katalyst
Securities LLC (“Katalyst”) and The Benchmark Company, LLC (“Benchmark” and
collectively the “Placement Agents”), Miramar Technologies, Inc., a Delaware
corporation (“Assignor”) and Miramar Labs, Inc., a Delaware corporation
(“Assignee”).
RECITALS:
WHEREAS, Assignor has entered into that certain Private Placement Engagement
Agreement dated as of June 1, 2016 with the Placement Agents to provide Assignor
with certain professional services (the “Engagement Letter”);
WHEREAS, as of the Effective Date, a subsidiary of Assignee merged with and into
Assignor, which resulted in Assignor becoming a wholly-owned subsidiary of
Assignee (the “Merger”);
WHEREAS, pursuant to the terms of the Engagement Letter, Assignee will enter
into that certain Subscription Agreement with each of the purchasers identified
on the signature pages thereto (the “Subscription Agreement”) in connection with
a private placement offering by Assignee (the “Offering”) in one or more
closings (the first of any such closings, the “Initial Closing”);
WHEREAS, the effective date of this Assignment shall be the date of the Initial
Closing under the Subscription Agreement (the “Effective Date”); and
WHEREAS, the assignment of the Engagement Letter by Assignor and the assumption
by the Assignee as provided herein is desired to be effected by the parties
hereto in connection with the Merger.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto mutually agree, effective as of the
Effective Date, as follows:
1.Assignment. Assignor hereby conveys, transfers, assigns, sets over to and
vests in Assignee all of Assignor’s entire right, title and interest in, to and
under the Engagement Letter.
2.    Assumption. Assignor does hereby delegate to Assignee, and Assignee hereby
accepts such assignment and does hereby assume and agree to pay, discharge and
perform when due, all duties, agreements, obligations and liabilities of
Assignor arising under the Engagement Letter, including, without limitation, all
fees and expenses payable by the Assignor thereunder, all liabilities arising
under those certain representations and warranties outlined in Item G of the
Engagement Letter and all obligations arising under those certain
indemnification and contribution provisions outlined in Appendix I of the
Engagement Letter.
3.    Placement Agents’ Consent. Each of the Placement Agents hereby consents to
the assignment of the Engagement Letter by Assignor to Assignee pursuant to the
terms hereof.





--------------------------------------------------------------------------------




4.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.
5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.
6.    Certain Representations.
(a)No Disqualification Events. The Assignee hereby represents and warrants to
the Placement Agents that the representations and warranties set forth in
Section W(a) of the Engagement Letter are true, correct and complete with
respect to the Assignee as of the date hereof and as of the Effective Date.
(b)Power and Authority. Each party represents and warrants to the other that it
is fully empowered and authorized to execute and deliver this Assignment and the
individual signing this Assignment on behalf of such party represents and
warrants to the other party that he or she is fully empowered and authorized to
do so.
7.    Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same Assignment.
[Signature page follows]


2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Katalyst, Benchmark, Assignor and Assignee have executed and
delivered this Assignment as of the Effective Date.
ASSIGNOR:        MIRAMAR TECHNOLOGIES, INC.
a Delaware corporation
By:    /s/ R. Michael Kleine    
Name: R. Michael Kleine
Title: President & Chief Executive Officer
ASSIGNEE:        MIRAMAR LABS, INC.
a Delaware corporation
By:    /s/ Andrey Zasoryn    
Name: Andrey Zasoryn
Title: President
KATALYST:        KATALYST SECURITIES LLC
By:    /s/ Michael A. Silverman    
Name: Michael A. Silverman
Title: Managing Director
BENCHMARK:        THE BENCHMARK COMPANY, LLC
By:    /s/ John J. Borer    
Name: John J. Borer
Title: Senior Managing Director


3

